



COURT OF APPEAL FOR ONTARIO

CITATION: Okel v. Misheal, 2014 ONCA 699

DATE: 20141015

DOCKET: M44029, M43917, M43918, C46899

Juriansz, Rouleau and Pepall JJ.A.

BETWEEN

Mona Okel

Applicant (Responding Party)

and

Peter Misheal

Respondent (Moving Party)

Mona Okel, acting in person

Peter Misheal, acting in person

On a motion to review the order of Justice K.M. Weiler of the
    Court of Appeal for Ontario, dated July 4, 2014.

ENDORSEMENT

[1]

This motion is part of a protracted dispute about Mr. Misheals support
    obligations toward his former wife, Ms. Okel, and their children.

[2]

In February 2013, Hourigan J. ordered an oral hearing to determine the
    enforceability of a Nova Scotia court order terminating Mr. Misheals support
    obligations and cancelling his arrears. Ms. Okel was unable to attend the
    scheduled hearing and, in her absence, Gray J. granted judgment in favour of
    Mr. Misheal.

[3]

In December 2013, this court set aside the order of Gray J. and ordered
    that the matter proceed to an oral hearing in accordance with the order of
    Hourigan J.

[4]

Mr. Misheal subsequently brought a motion seeking to stay this courts
    order pending his appeal to the Supreme Court of Canada. He also brought a
    motion for an extension of time to file an appeal of the order of Hourigan J.
    In July 2014, Weiler J.A. dismissed both motions.

[5]

Mr. Misheal now brings a motion to review the order of Weiler J.A. and
    to stay the December 2013 order of this court. Both aspects of this motion are
    completely devoid of merit.

[6]

The issue of a stay is moot because leave to appeal to the Supreme Court
    of Canada has now been refused. The issue of an extension of time to appeal the
    order of Hourigan J. is, in effect, also moot because this court confirmed that
    the hearing ordered by Hourigan J. should proceed and leave to appeal from that
    decision has been refused.

[7]

The lack of merit in Mr. Misheals motion is further evidenced by the
    fact that his factum does not squarely address Weiler J.A.s decision, but
    instead sets out why he believes his support obligations should be terminated
    and his arrears cancelled and, presumably, why the Nova Scotia court order
    should be enforced. This is precisely the issue both Hourigan J. and this court
    ordered to proceed to an oral hearing involving both parties, which has yet to
    occur.

[8]

Mr. Misheals motion is but another vexatious step in this protracted
    matrimonial dispute in which Mr. Misheal has brought five unsuccessful appeals
    seeking to strike or amend his support or arrears, as well as numerous motions.

[9]

Accordingly, the motion is dismissed on the basis of Mr. Misheals
    written submissions, pursuant to rule 2.1.02(1) of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194.

[10]

Rules
    2.1.01(3) and 2.1.02(2) provide that unless the court orders otherwise, the
    moving party be given notice and an opportunity to argue that the motion has
    merit in a written submission of no more than 10 pages. We consider Mr.
    Misheals 19-page factum to fulfill this requirement, but if necessary we order
    otherwise.

[11]

There will be no order as to costs.

R.G.
    Juriansz J.A.

Paul
    Rouleau J.A.

S.E.
    Pepall J.A.


